          Case 1:20-cr-00675-CM Document 56 Filed 06/14/21 Page 1 of 1
             Case 1:20-cr-00675-CM Document 55 Filed 06/14/21 Page 1 of 1;
                                             U.S. Department of Justice  ·

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silwo J Mollo Building
                                                       One Saini Andrew's Pla=a
                                                       New York, New York /0007



                                                       June 14, 2021
BYECF
                                                                                                           :Z.6 ?- (
                                                                                                       ~
The Honorable Colleen McMahon
United States District Judge                                                                               ,~ft\~
Southern District ofNew York
                                                                                                           wc~L~
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007
                                                                                                       v-7 Alu&-
       Re:

Dear Judge McMahon:

        The parties jointly write to request that the conference scheduled in this case fo June I 5,
2021, at I 1:30 a.m. be adjourned until September 14, 2021, at 3:00 p.m. The parties rtquest an
adjournment so that the defendant may have additional time to review discovery and meet in-
person with his counsel, and so that the parties may continue to engage in pretrial disposition
discussions.

       The Government respectfully requests, with the consent of defense counsel, tha      the time
between tomorrow and September I 4, 202 I, be excluded pursuant to the Speedy Tri           Act, I 8
U.S.C.§316l(h)(7)(A), to allow the defendant to review discovery and the parties to        ngage in
discussions regarding a potential pretrial resolution. The parties respectfully submi       that the
proposed exclusion would be in the interest of justice.


                                                       Respectfully submitted,

   \lcsoc SPNY                                         AUDREY STRAUSS
                                                       United States Attorney for
    1DOCUME~T                                          the Southern District of New York
   1: ELEtTRO~ICALLY FILED                1

    ':DOC#: - - - - - - : - - , f - - ~ 11
                                                 By:            Isl
    \ I l ):\TE FILED:    -----~                       Daniel H. Wolf
                                                       Assistant United States Attorney
                                                       (212) 637-2237

cc: Leo Aldridge, Esq. (via ECF)
